Case 1:19-bk-12632-SDR          Doc 9-1 Filed 06/26/19 Entered 06/26/19 15:36:15                Desc
                                    Certificate Page 1 of 2


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF TENNESSEE
                                 SOUTHERN DIVISION


MARVEL E LAWSON JR.                                   :       Case No. 19-19-12632-SDR
                                                      :
                                                      :
                       Debtor                         :       Chapter 13 Proceeding
                                                      :


                                 CERTIFICATE OF SERVICE

       The undersigned does hereby certify that a true and exact copy of the following items

have been served upon the parties listed below, electronically or by placing the same in the

United States Mail with sufficient postage thereupon to carry it to its destination, this 26TH of

JUNE, 2019.

       Item Served

       1.      Proposed Chapter 13 Plan

       Parties Served:

       Kara West
       Chapter 13 Trustee
       P.O. Box 511
       Chattanooga, TN 37401

       US Trustee
       United States Bankruptcy Court
       31 East 11th Street
       Chattanooga TN 37402-4205

       Foursight Capital
       265 E 100 S #300
       Salt Lake City, UT 84111
Case 1:19-bk-12632-SDR      Doc 9-1 Filed 06/26/19 Entered 06/26/19 15:36:15                Desc
                                Certificate Page 2 of 2




      This 26th day of June, 2019.

                                                   /s/ Brent James
                                                   BRENT JAMES,
                                                   Attorney for Debtor
                                                   P. O. Drawer 220
                                                   200 McFarland Bldg.
                                                   Rossville, GA 30741
                                                   (706) 861-0203
                                                   Tenn. Bar No. 18308/Ga. Bar No. 388855
